DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s amendment filed on 12/01/21 is acknowledged and papers submitted have been placed in the records.

Allowable Subject Matter
Claims 1-17 and 19-20 are allowed.
The following is an examiner’s statement of reasons for indicating allowable subject matter: 

Re claims 1-13, the prior art discloses a semiconductor device as generally recited in independent claim 1 (see for example previous claim 1 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the second bump connector is spaced apart from the third bump connector in the second direction with the first segment of the first lead interposed therebetween, wherein the first segment of the first lead has a linear shape extending in the first direction, wherein a thickness of the first segment of the first lead is less than a thickness of the second bump connector and a thickness of the third bump connector.
Re claims 14-17, the prior art discloses a semiconductor device as generally recited in independent claim 14 (see for example previous claim 14 rejection). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device further comprising a dielectric pattern that is on the first segment of each of the first leads, wherein a top surface of the dielectric pattern is at a level lower than the level of the top surface of the second bump connector of each of the second leads.
Re claims 19-20, the prior art discloses a semiconductor device as generally recited in independent claim 19 (see for example previous claims 1 or 14 rejections as for all the limitations common to claim 1 or 14 and claim 19). But the prior art either singly or in combination appears to fail to anticipate or render obvious such a semiconductor device wherein the first bump connector is spaced apart in the second direction from the second bump connector,
wherein the first segment of the first lead is spaced apart in the second direction from the second bump connector, wherein a first end of the first segment of the first lead vertically overlaps the semiconductor chip, and a second end of the first segment of the first lead vertically overlaps the solder mask, and wherein a thickness of the first segment of the first lead is less than a thickness of the second bump connector, a thickness of the first bump connector, and a thickness of the second segment of the first lead.

Any comments considered necessary by applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PENIEL M GUMEDZOE whose telephone number is (571)270-3041. The examiner can normally be reached M-F: 9:00AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dale Page can be reached on 5712707877. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PENIEL M GUMEDZOE/Primary Examiner, Art Unit 2899